           Case 7:17-cv-02835-NSR-JCM Document 17 Filed 10/23/20 Page 1 of 5

                                                                             DC ,·T:.lENT
UNITED STATES DISTRICT COURT                                                II ELE CTRO. ;i~ /..i:..L Y r L·~,
SOUTHERN DISTRICT OF NEW YORK                                                 noc #: _      _ _ __ -r--+- -
                                                                            , DATE ... i LED :_lQ_ 2. 3 '2.o-Z-0 ,·.
---------------------------------------------------------------X
CHRISTIAN URENA,                                                            -' · __. . ..      ---- -- - . . -=- l
                          Petitioner,                              l 7-cv-2835 (NSR) (JCM)

        -against-                                                  ORDER ADOPTING REPORT
                                                                   AND RECOMMENDATION
COMMISSIONER ANTHONY ANNUCCI,
New York State Department of Corrections &
Community Supervision,

                          Respondent.
---------------------------------------------------------------X
NELSON S. ROMAN, United States District Judge:

         Christian Urena ("Petitioner"), proceeding prose, seeks a writ of habeas corpus under 28 U.S.C.

§ 2254. (ECF No. 1, Petition.) Petitioner does not seek to challenge his conviction, sentence or

effectiveness of his legal representation which resulted in his detention. Rather, seeks to challenge

penalties incurred following a disciplinary hearing which occurred during his confinement at Green

Haven Correctional Facility. Id. Now pending before the Court is a Report and Recommendation ("R &

R"), dated September 25, 2020, issued by Magistrate Judge Judith C. McCarthy ("MJ McCarthy"),

pursuant to 28 U.S.C. § 636(b) and Federal Rule of Civil Procedure 72(b), recommending that the petition

be denied in its entirety. (ECF No. 16.) Petitioner has filed no objections to the R & R. For the following

reasons, the Court adopts the R & R, and the petition is DENIED.

                                                    BACKGROUND

         The Court presumes familiarity with the factual and procedural background of this case, including

the underlying criminal proceedings and Petitioner's appellate challenges to his conviction. Further details

can be found in the R & R, which this Court adopts.

         Petitioner was convicted following a jury trial on April 26, 2001, in N.Y.S. Supreme Court, Bronx

County, of-second degree murder, attempted second degree murder, and first degree assault. See People v.

Urena, 35 A.D. 3d 296 (1st Dept. 2006). Petitioner was sentenced to consecutive terms of25 years to life
           Case 7:17-cv-02835-NSR-JCM Document 17 Filed 10/23/20 Page 2 of 5


and 12 ½ to 25 years, as well as a concurrent term of 10 to 20 years, respectively. Id. Petitioner sought

leave to appeal from the New York State Court of Appeals, but was denied. People v. Urena, 8 N.Y.3d

885 (2007).

       During his detention, Petitioner was charged with possession of razor blades and gang material

following a search of his cell. Petitioner received two separate misbehavior reports which resulted in

disciplinary charges and a hearing. The hearing was conducted by Hearing Officer Bruce Levine (“HO

Levine”). Petitioner was assisted by Assistant B. Silverio. Petitioner requested and was provided certain

documents. Petitioner requested that three inmates testify on his behalf, but all three refused. All three

submitted Refusal to Testify forms, dated November 6, 2012, wherein they indicated they knew nothing

about the incident. Upon completion of the hearing, HO Levine found Petitioner guilty on all charges and

imposed a penalty of eight months in Special Housing Unit (“SHU”) confinement, a loss of eight months

of good time credit, as well as loss of package, commissary, and phone privileges for the same period of

time. Petitioner appealed his Tier III hearing and penalty to the New York State Department of

Corrections and Community Supervisions (“DOCCS”). On February 19, 2013, his appeal was denied, and

the penalty affirmed.

                                           STANDARDS OF REVIEW

       Habeas Petition Review

       “Habeas review is an extraordinary remedy.” Bousley v. United States, 523 U.S. 614, 621 (1998).

When a claim has been adjudicated on the merits in a state court proceeding, a prisoner seeking habeas

relief must establish that the state court’s decision “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the United States”

or “was based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.” 28 U.S.C. § 2254(d)(1), (d)(2); Cousin v. Bennett, 511 F.3d 334, 337 (2d Cir. 2008).

A state court’s findings of fact are presumed correct unless the petitioner rebuts the presumption with




                                                      2
              Case 7:17-cv-02835-NSR-JCM Document 17 Filed 10/23/20 Page 3 of 5


clear and convincing evidence. 28 U.S.C. § 2254(e)(1); see also Nelson v. Walker, 121 F.3d 828, 833 (2d

Cir. 1997).

       Magistrate Judge’s Report and Recommendation

       A magistrate judge may “hear a pretrial matter [that is] dispositive of a claim or defense” if so

designated by a district court. Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1)(B). In such a case,

the magistrate judge “must enter a recommended disposition, including, if appropriate, proposed findings

of fact.” Fed. R. Civ. P. 72(b)(1); accord 28 U.S.C. § 636(b)(1). Where a magistrate judge issues a report

and recommendation,

       [w]ithin fourteen days after being served with a copy, any party may serve and file written
       objections to such proposed findings or recommendations as provided by rules of court. A
       judge of the court shall make a de novo determination of those portions of the report or
       specified proposed findings or recommendations to which objection is made. A judge of
       the court may accept, reject, or modify, in whole or in part, the findings or
       recommendations made by the magistrate judge.

28 U.S.C. § 636(b); accord Fed. R. Civ. P. 72(b)(2), (3). However, “‘[t]o accept the report and

recommendation of a magistrate, to which no timely objection has been made, a district court need only

satisfy itself that there is no clear error on the face of the record.’” Wilds v. United Parcel Serv., Inc.,

262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003) (emphasis added) (quoting Nelson v. Smith, 618 F. Supp. 1186,

1189 (S.D.N.Y. 1985); accord Feehan v. Feehan, No. 09 Civ. 7016 (DAB), 2011 WL 497776, at *1

(S.D.N.Y. Feb. 10, 2011); see also Fed. R. Civ. P. 72 advisory committee note (1983 Addition,

Subdivision (b)) (“When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.”).

                                                    DISCUSSION

       Here, the R & R was issued on September 25, 2019, and Petitioner had fourteen days from receipt

of the R & R to file an objection(s). See 28 U.S.C. § 636(b)(1); Fed.R.Civ.P. 72(b). To date no objections



                                                       3
             Case 7:17-cv-02835-NSR-JCM Document 17 Filed 10/23/20 Page 4 of 5


have been filed. Since no objection was filed, the Court reviews MJ McCarthy’s R & R for clear error and

has found none.

        Construing the Petition broadly, Petitioner seeks to challenge his conviction and judgment

following the prison disciplinary proceeding. Petitioner asserted five separate grounds in support of the

relief requested, namely: 1) the evidence presented during his disciplinary hearing was insufficient to

support the charges; (2) Petitioner was denied his “right to prepare a defense” and to challenge the

evidence against him; (3) Petitioner’s due process rights were violated when he was charged with and

found guilty of smuggling unlawful items; (4) the hearing officer failed to make an independent

assessment of the informant’s credibility, which formed the basis for the search of his cell; and (5)

Petitioner was denied due process when he was not permitted to be present during the search of his prison

cell. (Petition at 8–16). As outlined in the R & R by MJ McCarthy, Petitioner’s claims lack merit. MJ

McCarthy determined that given Petitioner’s sentence, any loss suffered by the penalty imposed, loss of

good time credit, was meaningless. Petitioner’s claim(s) involving loss of privilege are more appropriately

presented in a 42 U.S.C. §1983 action. Petitioner previously brought a 42 U.S.C. §1983 lawsuit in this

court, alleging similar claims, that was dismissed in its entirety. See Urena v. Annucci, No. 16-CV-9708

(NSR), 2018 WL 3863454, at *6 (S.D.N.Y. Aug. 14, 2018).

                                                  CONCLUSION

        For these reasons, the Court adopts MJ McCarthy’s R & R in its entirety. The petition for a writ of

habeas corpus is therefore denied. The Clerk of Court is directed to enter judgment accordingly and close

this case.

        As Petitioner has not made a substantial showing of the denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253(c)(2); Love v. McCray, 413 F.3d 192, 195

(2d Cir. 2005); Lozada v. United States, 107 F.3d 1011, 1017 (2d Cir. 1997), abrogated on other grounds

by United States v. Perez, 129 F.3d 225, 259–60 (2d Cir. 1997). The Court certifies pursuant to 18 U.S.C.
                                                    4
           Case 7:17-cv-02835-NSR-JCM Document 17 Filed 10/23/20 Page 5 of 5


§ 1915(a)(3) that any appeal from this order would not be taken in good faith, and therefore in forma

pauperis status is denied for the purposes of an appeal. See Coppedge v. United States, 369 U.S. 438,

444–45 (1962).


Dated: October 23, 2020                                     SO ORDERED:
       White Plains, New York

                                                    ________________________________
                                                        NELSON S. ROMÁN
                                                       United States District Judge




                                                    5
